Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 30 August 1822 to 31 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 30-31 Aug. 1822
				
				August 30 It is worth while to be absent a short time from home for the sake of receiving such delightful Letters as yours and Georges of to day, not to mention Mr. Smiths; when you condescend to trifle you trifle so prettily it were almost to be wished that your gaiété de cœur could be more frequently called pretty—Georges short trip to the Clouds was likewise of infinite service, and he certainly must have been within the influence of one of Mahomets seven heavens to have been so suddenly and pleasantly animated—If he continues in this style I shall forget the Complete Letter Writer and delight in my elegant correspondent—Mr. J. Sergeant is not a brother to John though related; he was formerly Secretary of State and was put out among some of the recent changes. His wife is a daughter of Mrs. Duane by Mr Bache whose widow she was when she married her present Husband and she was a Miss Markoe—I live three doors from her and I know not what her husband thinks but the neighbours all account her a Shrew. She is poor woman in very bad health and is always in difficulties with her servants, two of whom she literally pushed out of doors by the shoulders—Mr Sergeant seems a quiet man; but I have never seen or heard of John or his family being there since I have been here—though I suppose they visit—I have heard from Borden Town that Mary has had a chill—Mr Keating is going down tomorrow when I mean to order her home—I have just heard from Mr Keating that the Editor of the Columbian Observer is no other than your old friend Brutus: the Brother in law of Doctor Watkins. His Irony partakes of his Nature, and is quite brutal—His Paper must soon sink into oblivion as it finds no supporters—Mason in his Self Knowledge asserts that to know thyself is the most difficult of all things this man seems to have it by intuition or he would not have adopted a signature so nearly allied to Brute—They are about to set up Mr Cheves here as a Candidate from this Place for Congress in opposition to Sergeant—If Sergeant does not resign which is doubtful the other stands but a bad chance—I was engaged to take Tea at Mrs. Harrison’s; but was obliged to decline, my ear being too much swoln—The Doctor has ordered my brother to eat meat, and to ride on Horseback—31 My brother has just taken his first ride which he has borne without suffering the least fatigue or inconvenience, although he extended it to three miles—. We have been fortunate in procuring a very gentle Horse—The weather is most beautiful—The Papers of last Evening announce that Mrs. Death is no more! people in New York feel that she has left a very active husband; and some of the brood have taken up their residence in the neighbourhood of Philadelphia as well as in other parts of the Country—This connection is unfortunately so extensive that even Yellow fever cannot destroy the race—The widower will probably be looking for another Wife, and I dare say will find another Lady ready and willing to rush into the arms of Death—I was pleased with the work I sent to George. It is written with much Spirit, and the characters are drawn with a bold pencil particularly the Duke of Newcastle—I am now reading Franklin’s Letters to his Kinfolks—which are tolerably well written, though full of strange things; and still more strange quotations—But there is no subject however dirty which great and first rate Authors have not condescended to handle—He tells marvellous tales of Edinburgh as a match I suppose to some of the elegant stories told of us: They appear however only to be truth, placed in a strong light—It is the production of a Student of Medicine, and there is some affectation of learning which smells of the Profession—In the effort now making in our Country to attain a literary reputation; we must be prepared to meet with a good deal of Pedantry and affectation. It always takes sometime for a Parvenue to acquire ease in a high station—even though possessed of all the requisites to adorn it—Added to which some of our genius’s seem to be rather precoseious—The extract from the City Gazette is an excellent sample of Pauldings broad farce—which is more calculated to produce “broad grins” than to correct the mischief of which we so eternally complain—What are, or ought to be the English people to us? As long as they are sensible of our strength as a Nation and our power in those relations on which the fate of Countries hang, let them laugh—We can never be injured by their mirth; and as long as we enjoy our present blessings their Government may pay scribblers to keep their half starved and restless subjects quiet, by telling ridiculous tales of others to keep John Bull from knowing sorrowful ones at home and turning his purblind eyes to any thing and any subject, but their measures and their wrongs—I think we debase ourselves by too much notice of such peccadillo’s and betray an infantine vanity not worthy our real standing—Connell says he met young Dallas in the Street and told him that Gallatin often enquired for him—Ah! does he remember me?!! says he—This little man is quite on the high Horse, and nothing but a place  will curb his mettle—He will I fancy, not be satisfied however with a plain Uniform, even if his merrits are rewarded by the War Department—He dubbed himself an Aid de Camp in Russia; thus very early riding on Stilts; as I understand he was breveted by himself. no one at that early period having had discernment sufficient to judge him by his own standard—Some people steal a loft—He will get up by storming, though without facing much danger and by an unguarded breach—
				
					
				
				
   Mrs Sergeant

					Ear much betterI write now forever—How difficult to steer clear between too much and too little.
				
			